Citation Nr: 0610355	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for low back pain, status 
post lumbar laminectomy, to include as secondary to the 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to May 
1985.

This matter was last before the Board of Veterans' Appeals 
("Board") in January 2005 on appeal from a March 2002 
rating decision by the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Louisville, Kentucky 
which denied service condition for the claimed low back pain, 
status post lumbar laminectomy, to include as secondary to 
the service-connected left shoulder.


FINDING OF FACT

Low back pain, status post lumbar laminectomy is not the 
result of an in-service event or injury, nor is it 
proximately due to, the service-connected left shoulder 
disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
low back pain, status post lumbar laminectomy either directly 
or as secondary to the service-connected left shoulder are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the claimant to submit any evidence that pertains 
to the claim.  The law further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.

Rating decisions dated March and April 2002 denied the 
veteran's claim for entitlement to service connection for low 
back pain, status post lumbar laminectomy, either directly, 
as a result of, or proximately due to, the veteran's service-
connected left shoulder.  February 2002 and January 2005 RO 
letters fully provided notice of elements of the evidence 
required to substantiate a claim for service connection and 
whose responsibility it was to obtain such evidence.  The 
rating decision on appeal, the September 2002 Statement of 
the Case ("SOC"), and the March 2004 and August 2005 
Supplemental Statements of the Case ("SSOCs"), provided the 
veteran with specific information as to why the claim was 
being denied and of the evidence that was lacking.  The March 
2004 and January 2005 SSOCs supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran identified facilities where he had been treated and 
private treatment records were obtained from Dr. G.W.G., Dr. 
R.M., Dr. N.J.K. and Dr. D.D.  The veteran also indicated 
that he had been treated at the Lexington, Kentucky VA 
Medical Center ("VAMC") and treatment records were received 
and reviewed through November 2004.  The RO and/or AMC 
reviewed all SMRs, VA and private treatment records and 
issued an SOC in September 2002, and SSOCs in March 2004 and 
January 2005.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In January 2005, 
the Board remanded the claim to obtain a VA medical opinion 
regarding the etiology of the veteran's low back pain.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Merits of the Claim

As noted, the veteran argues that low back pain is caused by 
(or aggravated by) his service-connected left shoulder 
disability.  The preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Although the veteran has specifically contended that his low 
back disorder is caused by the service-connected left 
shoulder disorder, (i.e., a "secondary" service connection 
claim), the law provides that VA must also ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  The evidence in this case shows that 
the veteran has degenerative disc disease and degenerative 
joint disease of the lumbar spine (claimed as low back pain).  
The pertinent issue, however, is whether the degenerative 
disc disease and degenerative joint disease were caused or 
aggravated by the veteran's service-connected left shoulder 
disability.  The veteran does not contend, nor does the 
record suggest, a finding of service connection on a direct 
causation basis - that is, no physician has opined that the 
disorders in question were incurred as a direct result of the 
veteran's active military service.  There is no evidence of 
record showing that arthritis of the low back manifested to a 
compensable degree within one year following service which 
would allow for presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2005).  Therefore, the veteran's claim for 
service connection is being considered on a secondary basis.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).

In September 1987, the veteran sought treatment from a Dr. 
W.G.G. for low back pain after he reportedly fell out of a 
barn.  Further medical evidence regarding complaint of back 
problems or symptomatology of back problems is noticeably 
absent until 1994 private physician records from Dr. N.J.K. 
reference treatment for a low back injury after lifting a 
mowing machine- approximately 7 years following the veteran's 
discharge from active military service.  The veteran 
subsequently underwent a laminectomy by Dr. R.M. and 
continued to receive treatment for residual pain.

In a March 2000 VA exam, the veteran told the examiner his 
back pain originated when he "blew a disc" while lifting 
something heavy in 1994.  He argues that his service-
connected left shoulder injury caused him to be off-balance 
and that as a result, he injured his back. 

The Board remanded the claim in January 2005 to obtain a VA 
examination specifically diagnosing and addressing the nature 
and etiology of the back disorder opining as to whether it 
has been aggravated by the veteran's service-connected left 
shoulder disability.  On remand, in April 2005 a VA examiner 
opined that the veteran's degenerative disc disease and 
degenerative joint disease of the lumbar spine is less likely 
than not, that is, less than a 50 percent probability, 
related to the service-connected left shoulder condition.  He 
further stated that his review of the veteran's records 
showed the veteran experienced multiple non-service-related 
traumas, including motor vehicle collisions and physical 
altercations which are all likely to affect the joints and 
discs of the low back.  Accordingly, there is no competent 
medical opinion linking the veteran's currently diagnosed 
mild degenerative disc disease and degenerative joint disease 
of the lumbar spine to an in-service event or injury or the 
service-connected left shoulder disability.

Statements submitted by the veteran, the veteran's father and 
the veteran's sister regarding their theories of the etiology 
of the veteran's back pain are not competent evidence.  It is 
well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and their opinions 
are entitled to no weight.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The preponderance of the evidence is against the claim for 
service connection for low back pain, status post lumbar 
laminectomy, to include as secondary to a service-connected 
left shoulder disability.  In reaching the foregoing 
decision, the Board has considered the "benefit of the doubt 
rule."  However, as the evidence is not in relative 
equipoise, the rule is inapplicable in this case.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back pain, status post lumbar 
laminectomy, to include as secondary to the service-connected 
left shoulder disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


